Citation Nr: 0940334	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
claimed as a nervous condition, as secondary to service-
connected migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches for the appellate period prior to 
February 14, 2007.

3.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches as of February 14, 2007.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied the Veteran's 
June 2007 claim for entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder, claimed as a nervous condition, as secondary to 
service-connected migraine headaches.  This matter also comes 
before the Board on appeal from a March 2007 rating decision 
issued by the VA RO in San Juan, Puerto Rico, which continued 
the Veteran's disability rating of 10 percent for migraine 
headaches for the appellate period prior to February 14, 
2007, and increased the Veteran's disability rating for 
migraine headaches to 30 percent as of February 14, 2007.  
The Veteran filed his claim for service connection for 
migraine headaches in February 1996.

The Veteran originally requested a hearing in his February 
2008 substantive appeal; however, in a May 2008 statement, 
the Veteran withdrew his request for a hearing.  The hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2009).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include major depressive 
disorder, claimed as a nervous condition, as secondary to 
service-connected migraine headaches, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's migraine 
headaches have been characterized by prostrating attacks 
occurring on an average once a month over the last several 
months.

2.  For the entire appellate period, the Veteran's migraine 
headaches have not been productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no 
greater, for migraine headaches have been met for the entire 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (2009).

2.   The criteria for an initial disability rating in excess 
of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Letters dated January 2002, March 2004, September 2004, 
October 2005, and November 2005, provided to the Veteran 
before the December 2005 and March 2007 rating decisions, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The letters informed the 
Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The March 2004, September 2004, October 2005, and 
November 2005 letters also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's migraine 
headaches, as secondary to his service-connected 
hypertension, in its December 2005 rating decision.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.

Moreover, the Veteran was provided with VA examinations 
regarding his migraine headaches in November 2004 (with an 
associated addendum dated January 2005) and February 2007.  
Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent disability rating applies 
where the Veteran has very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  A 30 percent disability rating applies where 
the Veteran has characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
10 percent disability rating applies where the Veteran has 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable rating 
applies where the Veteran has attacks less frequently than in 
the ratings stated above.

The Veteran contends that he is entitled to disability 
ratings for his migraine headaches in excess of 10 percent 
for the appellate period prior to February 14, 2007, and in 
excess of 30 percent as of February 14, 2007.

Letters from the Veteran's private physician, C. Santos, 
M.D., show that he required bedrest for migraine headaches 
for one day in December 1991; two days in September 1992; and 
one day in December 1992.  The Veteran also required bedrest 
for an unstated condition, presumably migraine headaches, for 
three days in February 1992.

In August 1994, a private clinician noted that the Veteran 
reported having headaches since 1991, and symptoms associated 
with his headaches including nausea, vomiting, dizziness, 
discomfort with light and noise, tension, weakness on one 
side of his body, and painful or limited neck movement.  The 
Veteran reported that his headaches occur almost daily, and 
are so severe that they require him to stay in bed.

The Veteran reported having experienced severe headaches to a 
private clinician in January 1996, to a VA clinician in 
February 1996, and to a VA examiner of mental disorders in 
October 1996.  In records dated December 1999, March 2000, 
June 2000, and September 2000, a private clinician diagnosed 
the Veteran with migraine headaches; in the March 2000 
record, the Veteran reported that he was averaging 3 
headaches per week, although he did not report whether they 
were prostrating.  In his March 2002 VA examination for 
hypertension, the Veteran again reported experiencing 
headaches.  Another VA clinician noted in December 2003 that 
the Veteran had migraine headaches.  In March 2004, the 
Veteran told a VA clinician that he had been having migraine 
headaches since 1992, and that he had started having migraine 
episodes almost daily before December 2003.

The Veteran was provided with his first VA examination for 
his migraine headaches in November 2004.  In a January 2005 
addendum, the examiner noted that he reviewed the Veteran's 
claims file.  The Veteran reported experiencing headaches two 
or three times per week, up to once a day for almost a month.  
The Veteran further reported that he has prostrating 
headaches about two times per month.  The VA examiner 
diagnosed him with chronic recurring migraine headaches with 
and without an aura, with prostrating episodes, with onset in 
1991.

The Veteran was provided with his second VA examination for 
his migraine headaches in February 2007.  The examiner 
reviewed the Veteran's claims file.  The Veteran reported 
that his migraines have gotten worse over the past few 
months; he noted that they occur daily, and include 
throbbing, photophobia, osmophobia, sonophobia, nausea, 
vomiting, dizziness, and pain.  The Veteran reported that 
over the course of the past year, his headaches occurred once 
per week, and lasted one to two days.  The Veteran also 
reported that most of his headaches are prostrating.  The 
examiner noted that the Veteran's migraine headaches prevent 
him from doing chores, shopping, exercise, sports, 
recreation, and travelling, and have a mild effect on his 
feeding; however, he also noted that these limitations only 
interfere with the Veteran's activities of daily living 
during the migraine attack.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the November 2004 and February 2007 VA 
examiners are so qualified, their medical opinions constitute 
competent medical evidence.

In July 2007, the Veteran told a private psychiatric 
clinician, R. Freytes del Rio, that he has migraines as 
frequently as every day, and as infrequently as three times 
per week.

The evidence of record shows that, since August 1994, the 
Veteran has had migraine headaches which have included 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  Therefore, the Board 
finds that the evidence of record is consistent with a rating 
of 30 percent disabling as of the date of the Veteran's 
claim-February 20, 1996.

The evidence does not show that the Veteran has had migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability for any 
part of the appellate period.  The Veteran told a VA examiner 
for mental disorders in July 2007 that he had been gainfully 
employed until 2004, when he retired based on his eligibility 
resulting from his age and duration of work; while there is 
evidence that the Veteran missed a limited number of workdays 
as a result of his headaches, the Veteran did not lose his 
job or otherwise incur severe economic inadaptability as a 
result thereof.  Moreover, the July 2007 VA examiner 
determined that the Veteran knows the amount of his benefit 
payment, knows the amounts of his monthly bills, prudently 
handles payments, personally handles money and pays bills, 
and is capable of managing his financial affairs.  Finally, 
as the February 2007 VA examiner noted, the Veteran 
activities of daily living are only impaired during the time 
that he is experiencing a migraine; at other times, the 
Veteran's activities of daily living are unimpaired.  
Consequently, the Veteran's migraines cannot be said to be 
productive of severe economic inadaptability for any part of 
the appellate period.  The Board notes that, in his July 2007 
report, R. Freytes, M.D., opined that the Veteran needs 
supervision as to the handling of his funds.  However, the 
Board finds that opinion is outweighed by the July 2007 VA 
examiner's conclusion to the contrary, which the Board finds 
more probative because the VA examiner reviewed the claims 
file, and provided a rationale for his conclusion-namely, 
that the Veteran knows his benefit payment amount, and 
currently handles his own funds in a prudent manner.  Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir. 1999) (The Board can value one medical opinion over 
another, as long as a rational basis is given); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Review of the claims 
folder is significant since opinions provided are based on 
the correct facts.)  Therefore, the Board finds that a rating 
of 50 percent is not for application.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
30 percent disability rating for his service-connected 
migraine headaches.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's migraine headaches are currently 
resulting in frequent hospitalizations or marked interference 
in his employment.  As previously indicated, the Veteran is 
retired due to age and duration of work.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

For the entire appellate period, an initial disability rating 
of 30 percent, but no more, for migraine headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial disability rating in excess of 30 percent is 
denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran claimed entitlement to service connection for a 
nervous condition, as secondary to his service-connected 
migraine headaches, in June 2007.  In July 2007, the Veteran 
was provided with a mental disorders examination by a VA 
clinician, who diagnosed the Veteran with depressive 
disorder, and opined that the disorder is not caused by or a 
result of his service-connected conditions.  However, the VA 
clinician's rationale for his opinion was not relevant to his 
conclusion; specifically, he based his conclusion on the fact 
that there is no evidence of psychiatric complaints, 
findings, or treatment in service, or within one year of 
discharge from service; that the Veteran first sought 
psychiatric care sixteen years after discharge from service; 
and that the Veteran was gainfully employed for thirteen 
years after service, from which he retired due to age and 
eligibility, not disability.  These rationales speak to 
whether the Veteran's depressive disorder was incurred or 
aggravated in service, but do not speak to whether the 
Veteran's depressive disorder was caused or aggravated by his 
service-connected migraine headaches.

On remand, the VA examiner should provide an addendum in 
which he provides a rationale for his July 2007 opinion that 
the Veteran's service-connected migraine headaches have not 
caused or aggravated his depressive disorder.  This rationale 
should focus on the interaction, if any, between the 
Veteran's migraine headaches and his depressive disorder, 
rather than on the relationship between his time in service 
and his depressive disorder.  If the examiner has changed his 
conclusion on the basis of any additional evidence of record, 
he should provide a rationale for any new conclusions.  No 
additional examination is required, unless the VA examiner 
deems it necessary, or unless the July 2007 VA examiner is 
unavailable.  The claims file should be sent to the VA 
examiner, and the VA examiner should note that he has 
reviewed it.

If the July 2007 VA examiner is unavailable, then the Veteran 
should be scheduled for a new VA psychiatric examination by 
an appropriate specialist.  The examiner should determine the 
whether it is at least as likely as not (50 percent or more 
probability) that the Veteran's psychiatric condition(s), if 
any, were incurred or aggravated as a result of his service-
connected migraine headaches and/or hypertension.  The VA 
examiner should provide a rationale for his conclusions.  If 
such a determination is not possible, the examiner should 
provide a rationale for why he cannot answer that question in 
either the affirmative or the negative.  The claims file 
should be reviewed by the examiner, and the examiner's report 
should so indicate.

Later in July 2007, a private clinician, Dr. Freytes, 
diagnosed the Veteran with severe recurrent major depressive 
disorder with psychotic traits, and opined that "there is no 
doubt in my mind that the [Veteran's] mental condition is 
secondary to [his] systemic condition, including the service 
connected conditions (Migraine and High Blood Pressure).  The 
[Veteran's] poor health has precipitated [his] mental 
condition."

On remand, if the VA clinician disagrees with Dr. Freytes's 
July 2007 findings that the Veteran's major depressive 
disorder is due to both his migraines and his hypertension, 
he should state the reason(s) why either or both of those 
conditions have not caused or aggravated his major depressive 
disorder.

Finally, because the Veteran's private clinician, Dr. 
Freytes, opined that there is an etiological connection 
between the Veteran's depressive disorder and both his 
service-connected migraines and hypertension, the AOJ should, 
on remand, adjudicate the Veteran's claim for entitlement to 
service connection for a nervous condition as secondary to 
both his migraines and his hypertension.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered);   Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006) (although there may 
be multiple theories or means of establishing entitlement to 
a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 
1361 (Fed. Cir. 2009) (on direct appeals to the Board, 
theories of substantive entitlement to benefits such as 
direct and secondary service connection are not independent 
for res judicata purposes, and can be lost forever if not 
addressed).

Accordingly, the case is REMANDED for the following action:

1.  a)  Return the claims file to the July 
2007 VA examiner.  The examiner should 
provide a rationale for his July 2007 
opinion that the Veteran's service-
connected migraine headaches have not 
caused or aggravated his depressive 
disorder.  This rationale should focus on 
the interaction, if any, between the 
Veteran's migraine headaches and his 
depressive disorder, rather than on the 
relationship between his time in service 
and his depressive disorder.  If the 
examiner has changed his conclusion on the 
basis of any additional evidence of 
record, he should provide a rationale for 
any new conclusions.  No additional 
examination is required, unless the VA 
examiner deems it necessary, or unless the 
July 2007 VA examiner is unavailable.  The 
claims file should be sent to the VA 
examiner, and the VA examiner should note 
that he has reviewed it.  Additionally, if 
the VA clinician disagrees with Dr. 
Freytes's July 2007 findings that the 
Veteran's major depressive disorder is due 
to both his migraines and his 
hypertension, he should state the 
reason(s) why either or both of those 
conditions have not caused or aggravated 
his major depressive disorder.

b)  If the July 2007 VA examiner is 
unavailable, then the Veteran should be 
scheduled for a new VA psychiatric 
examination by an appropriate specialist.  
The examiner should determine the whether 
it is at least as likely as not (50 
percent or more probability) that the 
Veteran's psychiatric condition(s), if 
any, were caused or aggravated as a result 
of his service-connected migraine 
headaches and/or hypertension.  All 
indicated tests and studies should be 
undertaken.  The VA examiner should 
provide a rationale for his conclusions.  
If such a determination is not possible, 
the examiner should provide a rationale 
for why he cannot answer that question in 
either the affirmative or the negative.  
The claims file should be reviewed by the 
examiner, and the examiner's report should 
so indicate.  Additionally, if the VA 
clinician disagrees with Dr. Freytes's 
July 2007 findings that the Veteran's 
major depressive disorder is due to both 
his migraines and his hypertension, he 
should state the reason(s) why either or 
both of those conditions have not caused 
or aggravated his major depressive 
disorder.

2.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
major depressive disorder, claimed as a 
nervous condition, as secondary to 
service-connected migraine headaches and 
hypertension.  If any determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


